DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered. 
This office action is in response to applicant’s arguments/remarks filed on 12/28/2021. Claims 1, and 20-22 have been amended. Claims 11 and 14 have been previously cancelled. No new claims have been added. Accordingly, claims 1-10, 12-13, and 15-22 are now pending.

Response to Arguments
Applicant’s arguments, see applicant’s arguments/remarks, filed 12/28/2021, with respect to the rejection(s) of claim(s) 1-8, 12, and 17-20 under 35 U.S.C. 102(a)(2) as being anticipated by Ricci have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. See rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-13, and 15-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 20, the applicant claims “determining whether one vehicle of the one or more vehicles has a vehicle positioning error” and claims later that “determining that the one vehicle of the one or more vehicles has the vehicle positioning error”. It is not clear to the examiner what the difference between the two limitations is or what the applicant is trying to convey by said similar limitations. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claim indefinite. According to the examiner’s best knowledge, the claim limitation will be treated as a redundant limitation and will be examined once.
With respect to claim 1, 20, and 22, the applicant claims “addressing the vehicle positioning error” or “the vehicle positioning error is addressed”. It is not clear to the examiner what the applicant is trying to convey with said limitation. The metes and bounds of the limitation “addressing” are vague and ill-defined rendering the claim indefinite. According to the examiner’s best knowledge, the claim limitation will be 
Claims 2-10, 12-13, 15-19, and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claims 1 and 20 and for failing to cure the deficiencies listed above.

Allowable Subject Matter
Claims 1-10, 12-13, and 15-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAMI KHATIB/Primary Examiner, Art Unit 3669